DETAILED ACTION
Claims 1 – 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8-13, 15-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Baskaran et al (US Publication 2019/0050040 A1).
Regarding claim 1, Baskaran discloses a method comprising: 
receiving, at a system management unit, a kernel mask [0032: operational parameters] comprising an indication of characteristics of a kernel for execution at a graphics processing unit (GPU) comprising a plurality of compute units [0036: update or adjust the assigned operational parameters based on changing conditions of the workload as indicated by changes to the assigned power budget.] [0032: power management engine 412 communicates the power states and or new values for other operational parameters calculated for each of the components within the package 200 that satisfy the power budget to maintain power consumption within a given envelope. For example, the power management engine 412 may communicate the CPU frequency for each compute circuits 402 (e.g., each CPU core), the number of computation units required, the number of GPUs required (e.g., if a GPU die is included in the die stack 202), the computation frequency, the voltage requirements, etc.]; and
adjusting a voltage or a frequency of a subset of the plurality of compute units based on the characteristics of the kernel indicated by the kernel mask [0036: update or adjust the assigned operational parameters based on changing conditions of the workload as indicated by changes to the assigned power budget.], wherein the subset is assigned to execute the kernel based on the kernel mask [0032: operational parameters calculated for each of the components within the package 200 that satisfy the power budget to maintain power consumption within a given envelope. For example, the power management engine 412 may communicate the CPU frequency for each compute circuits 402 (e.g., each CPU core), the number of computation units required, the number of GPUs required (e.g., if a GPU die is included in the die stack 202), the computation frequency, the voltage requirements, etc.].

Regarding claim 2, Baskaran discloses the method of claim 1, wherein the characteristics comprise a compute- boundedness of the kernel [0026,0032, 0036: different workload condition].

Regarding claim 3, Baskaran discloses the method of claim 2, wherein adjusting comprises increasing at least one of the voltage or frequency of the subset of the plurality of compute units in proportion to the compute-boundedness of the kernel [0036: update or adjust the assigned operational parameters based on changing conditions of the workload as indicated by changes to the assigned power budget.]
Regarding claim 4, Baskaran discloses the method of claim 1, wherein the characteristics comprise a memory bandwidth-boundedness of the kernel Regarding claim 2, Baskaran discloses the method of claim 1, wherein the characteristics comprise a compute- boundedness of the kernel [0015, 0023, 0024: memory bandwidth].
Regarding claim 5, Baskaran discloses the method of claim 4, wherein adjusting comprises decreasing at least one of the voltage or frequency of the subset of the plurality of compute units in proportion to the memory bandwidth-boundedness of the kernel [0015, 0023, 0024: operational parameters based on memory bandwidth].
Regarding claim 6, Baskaran discloses the method of claim 1, further comprising: determining a plurality of discrete voltage or frequency settings for the subset of the plurality of compute units assigned to the kernel based on the characteristics of the kernel, wherein adjusting comprises setting the voltage or frequency to one of the plurality of discrete voltage or frequency settings [0032: operational parameters calculated for each of the components within the package 200 that satisfy the power budget to maintain power consumption within a given envelope. For example, the power management engine 412 may communicate the CPU frequency for each compute circuits 402 (e.g., each CPU core), the number of computation units required, the number of GPUs required (e.g., if a GPU die is included in the die stack 202), the computation frequency, the voltage requirements, etc.].
Regarding claim 8, Baskaran discloses a method, comprising: 
associating a compute unit mask [operational parameters] with a kernel queued to a graphics processing unit (GPU) comprising a plurality of compute units, the compute unit mask assigning a subset of the plurality of compute units to execute the kernel [0036: update or adjust the assigned operational parameters based on changing conditions of the workload as indicated by changes to the assigned power budget.] [0032: operational parameters calculated for each of the components within the package 200 that satisfy the power budget to maintain power consumption within a given envelope. For example, the power management engine 412 may communicate the CPU frequency for each compute circuits 402 (e.g., each CPU core), the number of computation units required, the number of GPUs required (e.g., if a GPU die is included in the die stack 202), the computation frequency, the voltage requirements, etc.];
determining a dynamic voltage and frequency scaling (DVFS) policy for the subset of the plurality of compute units assigned to execute the kernel, based on characteristics of the kernel indicated by the compute unit mask [0036: update or adjust the assigned operational parameters based on changing conditions of the workload as indicated by changes to the assigned power budget.] [0032: operational parameters calculated for each of the components within the package 200 that satisfy the power budget to maintain power consumption within a given envelope. For example, the power management engine 412 may communicate the CPU frequency for each compute circuits 402 (e.g., each CPU core), the number of computation units required, the number of GPUs required (e.g., if a GPU die is included in the die stack 202), the computation frequency, the voltage requirements, etc.]; and
applying the DVFS policy at the subset of the plurality of compute units during execution of the kernel based on the compute unit mask [0036: update or adjust the assigned operational parameters based on changing conditions of the workload as indicated by changes to the assigned power budget.] [0032: operational parameters calculated for each of the components within the package 200 that satisfy the power budget to maintain power consumption within a given envelope. For example, the power management engine 412 may communicate the CPU frequency for each compute circuits 402 (e.g., each CPU core), the number of computation units required, the number of GPUs required (e.g., if a GPU die is included in the die stack 202), the computation frequency, the voltage requirements, etc.].
	Regarding claims 9 – 13, these claims are rejected for the same reasons as set forth in claims 2 – 6 above.
	Regarding claims 15-20, these claims are rejected for the same reasons as set forth in claims 1-6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baskaran et al (US Publication 2019/0050040 A1), in view of Roberts et al (US Publication 2018/0373562 A1).
Regarding claim 7, Baskaran discloses the method of claim 1, further comprising: associating the kernel with the subset of the plurality of compute units and the adjusted voltage or frequency of the subset of the plurality of compute units 0032: operational parameters calculated for each of the components within the package 200 that satisfy the power budget to maintain power consumption within a given envelope. For example, the power management engine 412 may communicate the CPU frequency for each compute circuits 402 (e.g., each CPU core), the number of computation units required, the number of GPUs required (e.g., if a GPU die is included in the die stack 202), the computation frequency, the voltage requirements, etc.]; and 
However, Baskaran does not explicitly disclose queuing the kernel, the subset of the plurality of compute units, and the adjusted voltage or frequency to the GPU for execution.
Roberts discloses queuing the kernel, the subset of the plurality of compute units, and the adjusted voltage or frequency to the GPU for execution [0022: where there are multiple different workloads (where a workload may be a task, sub-task, or a group of tasks) in the GPU queue targeting different deadlines (where these deadlines may be display refreshes) and the time window extends to cover all the workloads currently in the queue, the operating point may be controlled such that each task can meet its own respective deadline.].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Baskaran and Roberts together because they both directed to control the operating point for the GPU based on workload. Robert’s disclosing of queuing the workload and controlled operating point associated with the workload would allow Baskaran to increase the efficiency by scheduling the operational parameters associate with the workload for the GPU cores beforehand, thus the workload will get executed immediately when its turn to execute from the queue. 
Claim 14 is rejected for the same reasons as set forth in claim 7. 
Response to Arguments
Applicant’s arguments filed on 02/09/2022 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187